EXHIBIT 10.16

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (The “AMENDMENT”) is made and entered into as of
the 3rd day of March 2008, by and between RIALTO LLC, (“Landlord”) and
AUTHENTEC, INC. (“Tenant”).

RECITALS

WHEREAS, on or about February 1, 2007, Landlord and Tenant made and entered into
that certain lease arrangement (the “Original Lease”), relating to certain
premises located at 100 Rialto Place, Suite 400, Melbourne, Florida, 32901 (the
“Building”) comprising approximately 10,052 rentable square feet area (the
“Current Premises”); and

WHEREAS, Tenant wishes to lease additional space from Landlord; and

WHEREAS, Landlord has agreed to amend the Lease to include the leasing of such
additional space, subject to the provisions of this Amendment.

NOW THEREFORE, for and in consideration of Ten Dollars ($10.00), the mutual
covenants and conditions set forth herein, and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

1. The foregoing Recitals are true and correct and are incorporated herein by
reference. Capitalized terms used herein which are not otherwise defined shall
have the same meaning ascribed to them in the Lease.

2. Tenant hereby leases from Landlord, on the terms and conditions set forth in
this Amendment, approximately 26,625 rentable square feet of additional space,
which space is commonly referred to as Suite 100, 500, and 450. Landlord shall
deliver and Tenant shall occupy such additional space incrementally as follows:

 

  a.) Suite 100 which comprises approximately 3,583 rentable square feet
(Expansion Space #1) shall be made available to Tenant by Landlord for occupancy
no later than September 1, 2008 (“Commencement Date for Expansion Space #1”);
and

 

  b.) Suite 500 which comprises approximately 16,542 rentable square feet
(Expansion Space #2) shall be made available to Tenant by Landlord for occupancy
no later than October 1, 2008 (“Commencement Date for Expansion Space #2”); and

 

  c.) Suites 450 which comprises approximately 6,500 rentable square feet
(Expansion Space #3) shall be made available to Tenant no later than November 1,
2008 (“Commencement Date for Expansion Space #3).

 

25



--------------------------------------------------------------------------------

Expansion Space #1, Expansion Space #2 and Expansion Space #3 may collectively
be referred to as the “Total Expansion Space”, all of which are as outlined on
Exhibit A attached hereto.

Commencement Date for Expansion Space #1, Commencement Date for Expansion Space
#2 and Commencement Date for Expansion Space #3, may collectively be referred to
as the “Commencement Date for Expansion Space” or individually as its
“Commencement Date”.

In the event any one or all of the Expansion Space becomes available earlier
than their respective Commencement Date for Expansion Space, Landlord shall so
notify Tenant in writing and Tenant shall have the option to take early delivery
of such Expansion Space on the same terms and conditions as stated herein. In
the event Tenant elects not to take earlier delivery, Landlord shall still be
obligated to deliver the Expansion Space pursuant to its Commencement Date as
identified above.

Subject to the exceptions set forth in 2.5 below, if Landlord is unable to
deliver any of the Expansion Space on its designated Commencement Date the date
so identified herein, Landlord shall be obligated to so notify Tenant in writing
no later than ninety (90) calendar days prior to the date of scheduled delivery;
in which case Tenant will have the following options:

 

  (i) Tenant may request that Landlord deliver similar space within the Building
on the same terms and conditions as stated herein, including but not limited to
the Expansion Space and Commencement Date, as that which Landlord was unable to
deliver; or

 

  (ii) Tenant may request Landlord to locate temporary space for Tenant to
occupy which is similar space that the Tenant would have occupied had such
Expansion Space been available to Tenant as required. In which case Landlord
shall be responsible for costs to relocate Tenant to and from the temporary
space and Landlord shall be required to compensate Tenant for any costs incurred
by Tenant to make such temporary space suitable for its intended purpose,
however such costs shall not exceed Five Hundred Thousand Dollars $500,000.00;
or

 

  (iii) Tenant may elect not to extend the Lease Term of the Original Lease, nor
add certain Expansion Space, such that the Original Lease will only be modified
to allow for that additional space which Tenant elects to accept and for the
term; or

 

  (iv) Tenant and Landlord shall mutually negotiate terms and conditions for a
second amendment to address Landlord’s failure to so deliver the Expanded Space;
such terms and conditions may include, among terms, a reduced Base Rent.

Irrespective of which option is selected by Tenant, Landlord agrees to act in
good faith and to exert best efforts to perform its stated obligations.

 

26



--------------------------------------------------------------------------------

2.5 Notwithstanding anything contained herein to the contrary, should delivery
of the Expansion Space be delayed by matters not within Landlord’s control,
including but not limited to, Acts of God or unavailability of construction
materials, the notification to Tenant shall be in writing no later than thirty
(30) calendar days prior to the date of the scheduled delivery date of Expansion
Space prior to Tenant’s ability to exercise any of the four options set forth
above.

3. Following the delivery of all the Expansion Space, the Tenant shall occupy a
total of 36,679 rentable square feet comprised of the Expansion Space of 26,627
rentable square feet and 10,052 rentable square feet of the Current Premises,
together once so occupied by Tenant the Expansion Space and Current Premises
shall be referred to as the “Demised Premises” with the same meaning as
identified in the Original Lease.

4. Following Tenant’s occupancy of all of the Expansion Space, the Landlord and
Tenant agree that the term of the Original Lease shall be extended by five
(5) years on the same terms and conditions of the Original Lease except as
modified by this Amendment; such that the new termination date shall be
September 30, 2013 (“New Termination Date”). Tenant shall also be granted two
(2) renewal options for an additional five (5) year term each (“Renewal
Period”). The Base Rent for such Renewal Period shall be mutually negotiated by
the parties but in no event greater than 95% of the then current market rate for
similar properties within the area.

5. The Base Rent for each Expansion Space shall be $21.00 per rental square feet
of each Expansion Space; provided all of the Expansion Space is delivered to
Tenant in accordance with its Commencement Date; otherwise, Tenant has the
option to renegotiate such base rent to a lower amount pursuant to Article 2
herein. The Base Rent for the Current Premises shall be reduced to $21.00 per
rental square feet upon the earlier of (i) occupancy of Expansion Space #3; or
(ii) November 1, 2008 provided Landlord delivers Expansion Space #3 on
November 1, 2008. Following the occupancy of all the Expansion Space by Tenant
(hereinafter referred to as the “New Commencement Date”) the Lease shall include
all of the Demised Premises and shall continue in effect until the New
Termination Date. The Base Rent as of the New Commencement Date for the Demised
Premises shall be $21.00 per rentable square fee, which shall increase annually,
thereafter, at the rate of 3%.

6. “Tenant’s Proportionate Share” as identified in the Original Lease for
purposes of calculating additional expenses such as Taxes and Insurance,
Tenant’s Proportionate Share shall incrementally increase over the Term of this
Lease in accordance with Tenant’s occupancy of the individual Expansion Spaces.
The increase is identified below, assuming occupancy occurs pursuant to the
stated Commencement Date, with the Tenant’s Proportionate Share equaling a total
of 25.07% following Tenant’s occupancy of all the Expansion Space.

 

27



--------------------------------------------------------------------------------

Date

   Square Footage of Occupancy    Tenant’s
Proportionate Share

1/30/2008

   10,052    6.87%

9/1/2008

   13,635    9.32%

10/1/2008

   30,177    20.62%

11/1/2008

   36,677    25.07%

7. This Amendment is contingent upon Landlord entering into lease terminations
and relocations with tenants who currently occupy Suites 100, 500, and 450. If
Landlord has not entered into lease terminations or relocations at least ninety
(90) days prior to the Commencement Dates identified in Article 2 herein, then
Tenant shall have the option to exercise the remedies identified in Article 2.

8. Landlord agrees to provide to Tenant a build-out allowance in the amount of
Five Hundred Thousand Dollars ($500,000.00) upon an agreed scope of work
(“Tenant Allowance”) for renovations to Suites 100, 450 and 500 and shall not be
obligated to pay any Tenant Allowance specified in the Original Lease. To
utilize the Tenant Allowance, Landlord shall identify to Tenant the contractors
and suppliers, whom Landlord intends to utilize to construct the renovations to
Suites 100, 500, and 450; however, Tenant has the right to approve or disapprove
any such contractors and suppliers. Prior to commencement of any renovations,
Landlord shall provide Tenant with an estimate of the costs of each renovation
and require Tenant’s approval with respect to the costs and the contractors and
or suppliers proposed by Landlord. In the event either the cost or the
contractors or suppliers are deemed unacceptable to Tenant, then Landlord and
Tenant shall act in good faith and negotiate acceptable costs and identify
acceptable contractors and/or suppliers. In the event Landlord performs the
renovations at a cost not pre approved by Tenant, then Tenant shall not be
responsible for any costs incurred by Landlord that exceed the Tenant Allowance.
Furthermore, any work performed by contractors and/or suppliers selected by
Landlord, whom Tenant has not had agreed are acceptable, shall be at Landlord’s
sole cost and expense. Landlord shall enter into contracts with contractors and
suppliers and Landlord shall pay the amounts specified in the contracts with its
contractors and suppliers. In the event that Tenant does not use the entire
Tenant Allowance, Tenant shall be deemed to have waived any unused portion of
the Tenant Allowance, after Tenant had an opportunity to inspect the renovations
and ninety days (90) following the Commencement Date have elapsed. This
additional time will give Tenant an opportunity to occupy the space and ensure
the renovations have been satisfactorily completed. Tenant shall not be entitled
to any excess monies not used in the Tenant Allowance nor shall Tenant be
entitled to any rent reduction or other compensation. In the event that the
renovations to Suites 100, 450, and 500 exceed the amount of the Tenant
Allowance, Tenant shall reimburse Landlord all costs of such renovations in
excess of this amount; which Tenant had approved prior to Landlord incurring
such costs. Notwithstanding the foregoing, Landlord shall have no obligation to
make any renovations to Suites 100, 450, and 500 that cost in excess of the
Tenant Allowance. It shall be the Landlord’s responsibility to ensure that all
agreed to renovations have been satisfactorily completed prior to Tenant’s
occupancy of the

 

28



--------------------------------------------------------------------------------

Expansion Space being renovated. Failure of the Landlord to so complete the
renovations satisfactory shall entitle Tenant to the remedies afforded Tenant in
Article 2, as Landlord will be deemed in default of delivery Expansion Space on
its Commencement Date. Prior to Tenant’s obligation to occupy any Expansion
Space will require Landlord to have the renovations completed. Notwithstanding
anything contained herein to the contrary, any matter that requires the consent
of Tenant must be made within three calendar (3) days of written notification by
Landlord to Tenant. If such notice is not provided by Tenant, consent shall be
deemed to be given.

9. Landlord shall install a restroom within Suite 100, the cost of which is
included in Article 8 as part of the build-out allowance of Five Hundred
Thousand Dollars ($500,000.00) and which shall be completed prior to the
Commencement Date for Expansion Space #1.

10. The occupancy of the Expansion Space entitles Tenant to increased signage
(at Tenant’s sole expense) on both the exterior of the Building and all street
signs adjacent or in close proximity to the Building. At a minimum, Tenant shall
be entitled to a sign on both the front and back of the building, at the maximum
size and dimensions allowed by local laws rules and regulations.

11. Following the occupancy of Tenant of all the Expansion Space shall enable
the parties to modify the Original Lease as following with respect to
definitions:

a.) Original Lease and this Amendment may be referred to together as the
“Lease”;

b.) “Lease Term or Terms: The period of time commencing with the New
Commencement Date, as defined herein, and terminating sixty-months (60) after
the New Commencement Date unless renewed in accordance with Article 4 herein.
The Lease Term or Terms may be referred to as the “Term”.

12. Tenant shall be solely responsible for the cost of utilities which are
incurred for times of operations which exceed normal operating hours set forth
in the Original Lease. Furthermore, Landlord shall provide 24 HVAC for one IT
room. Tenant will also be required to install a separate meter (at its sole
cost) at the test room on the first floor.

13. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, and all of such counterparts shall constitute one
agreement. To facilitate execution of this Amendment, the parties may execute
and exchange facsimile counterparts of the signature pages, and facsimile
counterparts shall serve as originals. The parties agree to provide original
hard copies of such signature pages to the other party within five (5) business
days of execution by such party.

14. Tenant has the option to terminate this Lease effective as of September 1,
2011 by providing written notice to Landlord, at least one hundred twenty
(120) days prior September 1, 2011. In which event, Tenant’s obligation will be
to pay any outstanding rent due as of the date of termination plus Tenant shall
pay Landlord three (3) additional monthly rental payments ($210,434.29),
prorated build-out costs ($200,000.00) and leasing commissions (49,073.83).

 

29



--------------------------------------------------------------------------------

15. During the Term, Landlord agrees to maintain certain types and levels of
insurance for the Building, which is described on Exhibit B, attached hereto,
and immediately following occupancy by Tenant of all the Expansion Space,
Landlord shall name Tenant as additional insured on the insurance maintained by
Landlord with respect to this Building.

16. Except for the modifications made herein, all other terms and conditions
contained in the Original Lease shall remain in full force and effect.

Landlord and Tenant have signed this Amendment on the dates specified adjacent
to their signature below.

“LANDLORD”

 

Signed on this      day of March 2008  

RIALTO, LLC

a Florida limited liability company

      By:  

 

  Name:     Title:   President of Property Management

 

‘TENANT”     Signed on this 3rd day of March 2008   AUTHENTEC, INC.

a Delaware corporation

  By:  

 

  Name:     Title:  

 

30



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF TOTAL EXPANSION SPACE

LOGO [g22998ex10_16p7.jpg]

 

31



--------------------------------------------------------------------------------

LOGO [g22998ex10_16p8.jpg]

 

32



--------------------------------------------------------------------------------

EXHIBIT B

LANDLORD INSURANCE REQUIREMENTS DURING TERM FOR THE BUILDING

LOGO [g22998ex10_16p9.jpg]

 

33



--------------------------------------------------------------------------------

LOGO [g22998ex10_16p10.jpg]

 

34